DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONNECTOR RECEPTACLE SYSTEM WITH IMPROVED THERMAL MANAGEMENT OPERATION.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kachlic (United States Patent Application Publication 2017/0054234) in view of Beltran et al. (United States Patent 10,511,118).
With respect to Claim 1:
Kachlic discloses a connector assembly (FIG. 1, 1), comprising: 
a guide shielding cage (FIG. 1, 5) which comprises a cage body (FIG. 1, 30) and a partitioning bracket (FIG. 2, 70) provided in the cage body (FIG. 1, 5), the cage body (FIG. 1, 30) having a top wall (FIG. 4, see notation) and two side walls (FIG. 4, see notation), the partitioning bracket (FIG. 3, 70) having an upper wall (FIG. 4, see notation) and a lower wall (FIG. 4, see notation) which together define an interior receiving space (FIG. 3, 79), and the partitioning bracket (70) and the cage body (30) together defining an upper receiving space (FIG. 4, 10) and a lower receiving space (FIG. 4, 20), the lower wall (FIG. 4, see notation) of the partitioning bracket (FIG. 4, 70) being formed with a lower window (FIG. 6, 72) which allows the interior receiving space (79) to be communicated with the lower receiving space (20); 
an internal biasing heat sink (FIG. 6; 100, 110) which is provided in the partitioning bracket (FIG. 6, 70) and has an internal heat dissipating member (FIG. 6, 100), the internal heat dissipating member (100) entering into the lower receiving space (FIG. 4, 20) via the lower window (FIG. 6, 72), the internal heat dissipating member (100) being capable of moving along an up-down direction (FIG. 4, see notation D2) ([0025], lines 1-15). 
[AltContent: textbox (D2)][AltContent: textbox (D3)][AltContent: textbox (D1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (lower window)][AltContent: connector][AltContent: textbox (lower wall)][AltContent: textbox (upper wall)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (side walls)][AltContent: connector][AltContent: textbox (top wall)]
    PNG
    media_image1.png
    406
    607
    media_image1.png
    Greyscale

Kachlic does not expressly disclose wherein the top wall of the cage body being formed with an upper window which is communicated with the upper receiving space, each side wall of the cage body being formed with a side window which is communicated with the interior receiving space; an external heat sink which is provided to the top wall of the cage body and enters into the upper receiving space via the upper window; and two lateral heat dissipating members which are respectively positioned outside the two side walls of the cage body, the two lateral heat dissipating members and the internal heat dissipating member being connected with each other by means of connecting structures which respectively pass through the side windows, a width of the side window in the up-down direction being larger than a width of the connecting structure in the up-down direction, so that the two lateral heat dissipating members being capable of moving with the internal heat dissipating member along the up-down direction.
However, Beltran teaches the top wall (FIG. 6, see notation) of the cage body (FIG. 1, 101) being formed with an upper window (FIG. 6, see notation) which is communicated with the upper receiving space (FIG. 1, top port), each side wall (FIG. 1, see notation) of the cage body (FIG. 1, 101) being formed with a side window (FIG. 1, 108) which is communicated with the interior receiving space (FIG. 1, see notation)  (Column 3, lines 48-56)(Column 4, lines 17-28); an external heat sink (FIG. 1, see notation, heat sink) which is provided to the top wall of the cage body (FIG. 1, 101) and enters into the upper receiving space (FIG. 1, top port) via the upper window (FIG. 6, see notation); and two lateral heat dissipating members (FIG. 1, 114) which are respectively positioned outside the two side walls (FIG. 1, see notation) of the cage body (101) (Column 3, lines 35-47), the two lateral heat dissipating members (114) and the internal heat dissipating member (FIG. 5, 111) being connected with each other by means of connecting structures (screws) (Column 3, lines 44) which respectively pass through the side windows (FIG. 1, 108) (Column 3, lines 48-52), a width (FIG. 4A, see notation W1) of the side window (108) in the up-down direction (FIG. 4A, see notation D2) being larger than a width (FIG. 4A, see notation W2) of the connecting structure (FIG. 4A, see notation) in the up-down direction (FIG. 4A, see notation D2), so that the two lateral heat dissipating members (FIG. 4A, 114) being capable of moving with the internal heat dissipating member (FIG. 4A, 111) along the up-down direction (FIG. 4A, see notation D2) (Column 1, lines 42-52).
[AltContent: connector][AltContent: textbox (side wall)][AltContent: textbox (plate body)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (W2)][AltContent: connector][AltContent: textbox (W1)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (D2)][AltContent: arrow]
    PNG
    media_image2.png
    301
    770
    media_image2.png
    Greyscale

[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (upper window)][AltContent: textbox (top wall)]
    PNG
    media_image3.png
    474
    833
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kachlic with the teachings of Beltran and provide the top wall of the cage body being formed with an upper window which is communicated with the upper receiving space, each side wall of the cage body being formed with a side window which is communicated with the interior receiving space; an external heat sink which is provided to the top wall of the cage body and enters into the upper receiving space via the upper window; and two lateral heat dissipating members which are respectively positioned outside the two side walls of the cage body, the two lateral heat dissipating members and the internal heat dissipating member being connected with each other by means of connecting structures which respectively pass through the side windows, a width of the side window in the up-down direction being larger than a width of the connecting structure in the up-down direction, so that the two lateral heat dissipating members being capable of moving with the internal heat dissipating member along the up-down direction so as to employ a more efficient and cost effective method of managing and dissipating thermal energy outside the cage of an I/O connector. (Beltran, Column 1, lines 6-10).
With respect to Claim 6: 
Kachlic in view of Beltran discloses the connector assembly (Kachlic, FIG. 1, 1), wherein the internal heat dissipating member (Kachlic, FIG. 4, 100) has a thermal coupling portion (Kachlic, FIG. 4, 102) which enters into the lower receiving space (Kachlic, FIG. 4, 20) via the lower window (Kachlic, FIG. 4, 72), the internal biasing heat sink (Kachlic, FIG. 4; 100, 110) further comprises a biasing spring (Kachlic, FIG. 4, 112) which is provided between the internal heat dissipating member (Kachlic, FIG. 4, 100) and the upper wall (Kachlic, FIG. 4, see notation) of the partitioning bracket (Kachlic, FIG. 4, 70).

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kachlic (United States Patent Application Publication 2017/0054234) in view of Beltran et al. (United States Patent 10,511,118) and further in view of Regnier et al. (TWI 549381).
With respect to Claim 7: 
Kachlic in view of Beltran discloses the connector assembly (Kachlic, FIG. 1, 1), wherein the lateral heat dissipating member (Beltran, FIG. 4A, 114) has a plate body (Beltran, FIG. 4A, see notation) which extends along the corresponding side wall (Beltran, FIG. 4A, see notation), the internal heat dissipating member (Kachlic, FIG. 1, 100) has a base plate (Kachlic, FIG. 8, 104) and heat dissipating fins (Kachlic, FIG. 8, 105) which are formed upwardly from the base plate (Kachlic, FIG. 8, 104).
Kachlic in view of Beltran does not expressly disclose the lateral heat dissipating member has heat dissipating fins which are formed outwardly from the plate body.
However, Regnier teaches the lateral heat dissipating member (FIG. 12, 301) has heat dissipating fins (FIG. 12, 307) which are formed outwardly from the plate body (FIG. 12, 302).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kachlic in view of Beltran with the teachings of Regnier and provide the lateral heat dissipating member having heat dissipating fins which are formed outwardly from the plate body so as to improve thermal management by removing excessive heat build-up from the internal compartment of the cage thereby preventing module failure and enhance overall product performance.

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 2, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting the connecting structure comprises a first connecting portion which is formed to the internal heat dissipating member and a second connecting portion which is formed to the lateral heat dissipating member, the first connecting portion and the second connecting portion can be locked by means of a locking member, as recited in claim 2, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831